Citation Nr: 1227750	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  06-36 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for fibromyalgia, polyarthralgia, and/or systemic degenerative joint disease, claimed as body pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to July 1946, August 1946 to March 1948, and from October 1950 to November 1951.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.

When the case was initially before the Board in June 2010, the issues of entitlement to service connection for a bilateral foot disability and entitlement to an increased (compensable) disability rating for the service-connected postoperative appendicitis residuals, to include scar, were dismissed because the Veteran verbally withdrew those issues at his April 2009 travel Board hearing before the undersigned.  

The June 2010 Board decision also denied entitlement to service connection for bilateral hearing loss and tinnitus; granted service connection for a back disability, and granted entitlement to an increased disability rating of 50 percent for the service-connected anxiety disorder.  

The issues of entitlement to service connection for a right knee disability and a left knee disability, as well as the issue of entitlement to service connection for a disability claimed as body pain, to include consideration of fibromyalgia and/or arthritis as a diagnosis were remanded for additional development of the record.  

In a June 2010 rating decision, the RO effectuated the Board's grant of service connection for spinal osteoarthritis; however, the RO assigned a noncompensable evaluation, effective from June 2005.  

In a statement received at the RO in July 2010, and before the case was returned to the Board on appeal, the Veteran elected to withdraw the claims of service connection for a right knee disability and a left knee disability.  As such, the RO did not include these issues on the April 2011 supplemental statement of the case, and they were not re-certified to the Board.  The case was remanded by the Board again in July 2011 for additional development of the record, to include re-examination of the Veteran to obtain a medical nexus opinion in compliance with the prior remand instructions.  

In a January 2012 inquiry to a congressional representative, which was forwarded to VA and the filed in the claims folder, the Veteran reported that his spine disorder was worsening.  This is construed as a claim for an increased rating and as this matter has not yet been adjudicated, it is referred to the Agency of Original Jurisdiction for the appropriate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, the examination obtained pursuant to the July 2011 remand directives is inadequate, and therefore, the appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for fibromyalgia, polyarthralgia and/or systemic joint disease, claimed as body pain (other than degenerative disc disease/joint disease of the spine, which has already been service-connected).  

The Veteran asserts that he has a chronic polyarthralgia, a systemic degenerative pain condition and/or fibromyalgia, which he attributes to events that took place during his military service.  

In a June 2010 decision, the Board granted service connection for a back disability because two of the Veteran's private physicians opined that his severe and advanced spinal osteoarthritis was reasonably, and likely, caused by his reported in-service injuries and the trauma experienced during combat in Korea.  

More specifically, a memorandum from the Veteran's private doctor, M.H, who had been treating the Veteran since 1993 for a combination of polymyalgia rheumatica, an inflammatory rheumatologic disorder, as well as significant and advanced degenerative arthritis of his entire axial skeleton, noted that the severity of the Veteran's axial skeletal disease suggested that it was a process which had been in evolution for multiple decades.  According to M.H., the Veteran's reports of several episodes of significant trauma involving falls with injury to his spine during service in Korea in 1951, along with the duration of time between the injuries, plus the onset of the subjective symptoms in the mid to late 1980's and early 1990's, was all compatible with those episodes of injury being the reasonable and likely cause of his medical condition of severe and advanced spinal osteoarthritis.  

Significantly, one of the Veteran's other private doctors, T.G. hand wrote on this memorandum that he agreed with M.H.'s opinion.  There was no contradictory medical evidence, and given that the Veteran was a combat Veteran who served in the Pacific theater during World War II and then in Korea during the Korean War, his contentions regarding in-service injury to the spine are accepted as true.  38 U.S.C.A. § 1154(b).  In light of the foregoing, service connection for a back disability, diagnosed as spinal osteoarthritis was granted.  

Although the above medical opinion provided a reasonable basis to grant service connection for arthritis of the spine, the private 2007 memorandum did not adequately address the Veteran's complaints of polyarthralgia and fibromyalgia, which included areas and joints other than the spine.  And, given that the Veteran's private doctor M.H. noted, in an October 2006 memorandum that he had treated the Veteran in the recent past for polymyalgia rheumatica, it was necessary to determine whether the Veteran's overall joint disability was in any way related to the physical trauma that the Veteran endured in service, to include the stress on the joints from falls and injuries, as well as from cold injury residuals.  

Other private medical records prepared by Dr. L show treatment dating back to July 2002.  The initial consult from July 2002 notes a past history of polymyalgia, but no additional background information and no current findings.  The medical records of Dr. L dating from 2002 up through 2010 show treatment for lumbar disc disease.  

At his personal hearing before the undersigned in April 2009, the Veteran testified that he had pains in his knees and back, and attributed that pain to his military MOS of heavy machine gunner.  He testified that he was tasked with carrying the tripod, which weighed 35 pounds, and this was in addition to his backpack.  So, in essence, he carried gear in excess of 90 to 100 pounds.  When asked about his "body pain" the Veteran specifically noted pain limited to his neck and back, the entire spine.  

The Veteran is certainly competent to report the events he experienced heavy lifting in service, namely carrying the tripod and his heavy backpack in chaotic combat situations.  This lay evidence, along with competent objective findings on examination and a July 2006 MRI report, for example, provided a basis upon which to grant service connection for arthritis of the spine.  Although the June 2010 decision granted service connection for spinal arthritis, the issue of fibromyalgia, and/or body pain manifested by a systemic condition affecting other joints, had not been adequately addressed by a VA physician.  

As such, the matter was remanded for a VA examination to address the Veteran's contentions that his polyarthralgia/fibromyalgia was related to trauma in service, or in the alternative, to his service-connected cold injury residuals.  

That examination was held in August 2010.  The examiner noted that the Veteran had degenerative joint disease involving the lumbar spine resulting in severe stenosis and radicular symptoms; and, also had obvious thoracic kyphosis.  The examiner did not adequately address the directives set forth in the June 2010 remand.  That is, the examiner did not answer the question as to whether the Veteran had a current diagnosis of fibromyalgia, polyarthralgia, and/or other systemic chronic pain syndrome that was related to service.  

In an August 2010 addendum to the June 2010 examination report, the examiner noted a review of the claims folder and indicated that he did not see any evidence supporting the diagnosis of fibromyalgia or polymyalgia; but, rather, it appeared that there was extensive degenerative joint disease.  The examiner further indicated that he could not state whether there was a 50 percent or greater probability that the disability had its onset during service or that the disability was related to a cold injury.  That addendum did not address the Veteran's contentions or provide any rationale for not being able to provide an opinion.  

Thus the matter was remanded again in July 2011 to obtain another medical opinion to address the critical question of whether the Veteran has a current diagnosis of fibromyalgia, polyarthralgia and/or a systemic pain disorder that had its onset during service or is otherwise related to any disease or injury in service, including, but not limited to a cold injury in service.  

A September 2011 VA examination report noted a detailed review of the Veteran's claims file by the same examiner who conducted the June 2010 examination and prepared the August 2010 addendum.  The examiner indicated that he reviewed his previous examination reports.  The examiner noted the Veteran's history of back pain, which began approximately 20-25 years earlier.  The examiner also noted a diagnosis of extensive degenerative joint disease with secondary spinal stenosis and radiculopathy with noted radicular symptoms.  

The examiner noted that the Veteran's private physicians had suggested and documented that his degenerative joint disease as well as a diagnosis of fibromyalgia were linked to his trauma suffered during service.  

On examination, which was unchanged from the previous examination, mild osteoarthritis in both hands with Bouchard nodes was noted, but there was otherwise full range of motion in the peripheral joints including the digits, wrists, elbows, shoulders, hips, knees and ankles.  No specific tender points are elicited.  The examiner referred to the 2006 VA MRI noting a diagnosis of severe central spinal canal stenosis from L3-L5.  The examiner's diagnosis was extensive degenerative spinal joint disease, specifically in the lower lumbar region, resulting in severe stenosis and subsequent radicular symptoms.  

The examiner opined that there was not a greater than 50 percent probability or greater than the conditions of fibromyalgia and/or polymyalgia rheumatica were related to physical injury suffered during service, noting that at present, there appeared minimal evidence of polymyalgia rheumatic or fibromyalgia from a rheumatological perspective.  The examiner reasoned that there was no medical literature to suggest that physical trauma increases the risk of fibromyalgia or polymyalgia rheumatica 30 to 40 years later.  The examiner did opine that there was a 50/50 probability that the Veteran's degenerative spine disease and resultant spinal stenosis was related to his trauma during service.  In this regard, the examiner reasoned that arthritis was known to be a more slowly evolving process over decades, and thus one cannot precisely determine the onset of the pathological process.  

In the July 2011 remand, the examiner was requested to opine as to whether any current fibromyalgia, polymyalgia, and/or arthritis of one or multiple joints existed, and if so, whether it was at least as likely as not related to service, to include as a residual of an in-service cold injury or in-service trauma.  Although the examiner addressed the issue of whether the Veteran's current disabilities were the result of any in-service physical trauma, the question of whether any current arthritis, fibromyalgia or polymyalgia rheumatica is related to in-service cold injury remains unanswered.  The examiner did not address this question in the July 2011 examination report.  For example, the examiner did not address whether the Veteran's osteoarthritis in his hands is due to in-service trauma and/or a cold injury in service.  This is critical given that service connection for cold injuries of the lower extremities has already been established.  

Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from July 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be asked to provide or identify any additional private medical records.  It is noted that the Veteran authorized the release of records from Dr. Groth in August 2011 and that VA requested those records.  However, there does not appear to have been a response.  Records from Dr. Groth dating to September 2010 are already of record, nevertheless, as there may be additional records dated thereafter, a request for those records should be made, provided that any necessary updated release is provided by the Veteran. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent VA medical records dating from July 2011.  

2.  Contact the Veteran and ask that he provide or identify any outstanding pertinent private treatment records not already of record.  In that regard, the RO/AMC should again request records from Dr. Groth (see the September 2011 letter requesting records), dating from September 2010, provided that the Veteran submits any necessary updated authorization form. 

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After steps #1 and #2 above are complete, return the September 2011 examination report to the examiner, if available, or another qualified clinician if not available, to clarify the opinion.  Specifically, the examiner should address the likely etiology of orthopedic disabilities claimed by the Veteran to be related to service, including but not limited to fibromyalgia, polymyalgia, and arthritis of one or multiple joints (except the thoracolumbar spine which is already service-connected).  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the requested study.  

The examiner should first identify the disabilities present and should provide an opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any current disability had its onset during service, including, but not limited to whether a disability of the hands, including arthritis, is a residual of  the cold injury in service, a result of duties as a machine gunner, or the result of other trauma in service.  

The examiner should also opine whether any current degenerative arthritis (other than the thoracolumbar spine), including disability of the cervical spine, is related to military service, including the Veteran's reports of in-service trauma in Korea, based on all of the pertinent VA and private medical evidence in the claims file.  Please provide a complete explanation for the opinion.

Also, is fibromyalgia, polyarthralgia or other systemic degenerative joint disease at least as likely as not related to active service including cold exposure therein.  Please provide a complete explanation for the opinion.

In particular, the examiner should consider the service treatment records, the VA records, and the January 2007 private medical opinion/memorandum from M.H., as well as any additional pertinent medical evidence that is obtained and associated with the claims file subsequent to this remand.  Importantly, combat is conceded, and the Veteran's statements regarding the conditions of combat are considered credible. 

4.  Following completion of the development requested, and any other development deemed warranted, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

